            Case 2:13-cr-00141-JAD-VCF Document 288 Filed 08/13/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA


UNITED STATES OF AMERICA
                                                   JUDGMENT
                                                    AMENDED JUDGMENT
                        Plaintiff,
       v.                                          Case Number: .2:13-cr-00141-JAD-VCF-3
William Will Morrow,                                   5HODWHGFDVH


                        Defendant.


       Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
       the jury has rendered its verdict.

       Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
       or heard and a decision has been rendered.

       Decision by Court. This action came for consideration before the Court. The issues have been
       considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED
that judgment is hereby entered on Count 1: Time served; Three years Supervised Release.




       8/14/2020
       ____________________                                   DEBRA K. KEMPI
       Date                                                  Clerk



                                                              /s/ J. Callo
                                                             Deputy Clerk
